Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 1 of 43 PageID #: 111




                     CONSULTING PROJECT

                           PRE-SENTENCE MEMORANDUM



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK


                              UNITED STATES OF AMERICA

                                             -vs.-

                                         Joseph M. Codd
                                   Docket # 20CR00534-001(BMC)



HONORABLE JUDGE BRIAN M. COGAN

Jack Dennehy
Assistant United States Attorney
United States Attorneys Office
Eastern District of New York



                                                     Respectfully submitted,

                                                     Mandi Budah, MA, LCSW
                                                     Forensic Social Work Consultant

                                                     Reynaldo Cusicanqui, B.A.
                                                     Forensic Mitigation Specialist
                                                     CONSULTING PROJECT

                                                     Patrick J. Brackley, Esq.
                                                     233 Broadway Suite 801
                                                     New York, New York 10279
                                                     DEFENSE COUNSEL

                                                     August 25, 2021



                                               1
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 2 of 43 PageID #: 112




                                     CONTENTS

INTRODUCTION……………………………………….……….……...................................Pg. 4

BIOPSYCHOSOCIAL HISTORY…………………….……………………………………..Pg. 8

EDUCATION AND VOCATIONAL HISTORY……………………………...…………....Pg. 11

MEDICAL AND PHYSICAL HEALTH HISTORY……… ..…….………………..............Pg. 12

ALCOHOL AND SUBSTANCE USE HISTORY….………………………………............Pg. 13

LEGAL HISTORY…………………………………………………………………………..Pg. 22

MENTAL HEALTH HISTORY………………………………..….…..…………………....Pg. 23

COLLATERAL INTERVIEW WITH JOANN CODD……………………...……………...Pg. 24

COLLATERAL INTERVIEW WITH THOMAS KAHIL…………...……………………..Pg. 27

COLLATERAL INTERVIEW WITH MAURA CODD…...……………………………….Pg. 28

CLINICAL ASSESSMENT……..…………………………...…….……………..............…Pg. 29

RELEVANT RESEARCH RELATED TO MITIGATING FACTORS……………………Pg. 30

IMPACT OF COVID 19 ON BOP INCARCERATION……………………………………Pg. 37

SENTENCING RECOMMENDATIONS…………...…....………….…………..................Pg. 40


EXHIBITS:
  1. Demographic Information
        a. Certificate of Birth – July 29, 1987
  2. Childhood and Educational Accomplishments
        a. Our Lady Star of the Sea
                i. Altar Service Recognition
               ii. Social Studies Achievement Award – June 1999
              iii. Physical Fitness Outstanding Achievement Award – 1999
              iv. Perfect Attendance Award – June 1999
               v. Diploma – June 2001
              vi. Tottenville High School Diploma – June 2005
  3. Treatment Records
        a. Transitions Recovery Program
                i. Letter confirming admission- dated July 2019
               ii. Admissions Assessment – December 19, 2018

                                           2
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 3 of 43 PageID #: 113




                iii. Psychiatric Evaluation – December 19, 2018
                iv. Medical Admissions Assessment – December 19, 2018
                 v. Clinical Admissions Assessment – December 20, 2018
                vi. History and Physical – December 21, 2018
               vii. Continuation of Treatment Letter – July 25, 2019
              viii. Transfer Summary – February 18, 2019
                ix. Physician Discharge Orders – February 19, 2019
                 x. Clinical Discharge Assessments – November 15, 2019
         b. YMCA Counseling Service
                  i. Confirmation of Treatment Letter
                 ii. Admissions Assessment
                iii. Treatment Plan
                iv. Discharge Summary
         c. Dade Family Counseling Anger Management Certificate of Completion –
             November 2019
         d. Parenting Wisely Certificate of Completion – March 2020
  4. OSHA 10 Hour Outreach Training Program Certificate of Completion – November 2017
  5. Kevin Codd – Federal Bureau of Investigations Recognition for Assistance with the
     World Trade Center Recovery – September 2001-July 2002
  6. Letters of Support
         a. JoAnn Codd – Mother
         b. Kevin Codd – Father
         c. Maura Codd – Sister
         d. Erica Aylward – Stepsister
         e. Pamela Moschella – Godmother and mother’s best friend
         f. Laurie Cataneo – Aunt
         g. Michelle Midura – Family friend
         h. James Midura – Family friend




                                          3
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 4 of 43 PageID #: 114




INTRODUCTION

       This pre-sentence memorandum has been prepared by the Consulting Project, a private

mitigation and forensic social work firm that assists defense attorneys with evaluations of

individual clients and cases with a view toward presenting alternative pleas and sentencing

possibilities to the U.S. District Courts and the United States Attorney’s Office.            This

memorandum is submitted by Reynaldo Cusicanqui, BA and Mandi Budah, MA, LCSW on

behalf of Joseph Michael Codd, at the request of his attorney, Patrick J. Brackley, Esq.

       Mr. Cusicanqui has worked as a Forensic Mitigation Specialist and Sentencing Advocate

since 1995. Due to his lengthy experience, he has knowledge of psychosocial contributors and

extensive knowledge of criminal behavior derived from evaluating thousands of defendants in

the state and federal court systems throughout his career. He has also gained most of his forensic

experience in mitigation from being appointed as a Senior Mitigation Specialist on numerous

death penalty eligible matters in the United States District Court for the Southern and Eastern

Districts of New York. I, Mandi Budah have worked as a Licensed Clinical Social Worker since

2012 and additionally possess a master’s Degree in Forensic Psychology, obtained in 2010.

With my knowledge of psychosocial contributors and comprehensive knowledge of criminal

behavior obtained from working with the Consulting Project, I conduct evaluations, prepare Pre-

pleading and Pre-sentence reports for the court, and recommend necessary sentencing

alternatives on criminal matters.       It is our specialty to provide the greatest amount of

biopsychosocial background to the decision-making parties. This ultimately allows us to identify

specific mitigating factors that are related to the offense and then a presentation of the past and

present character of a defendant that is deserving of a just and appropriate disposition.

       This pre-sentence memorandum was prepared at the time of the COVID epidemic, hence

there was limited resources/availability in meeting with Mr. Codd in person, therefore the
                                                 4
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 5 of 43 PageID #: 115




detailed information contained herein is based on multiple video interviews and one in person

meeting with Mr. Codd, who is detained at the Metropolitan Detention Center. We also

conducted collateral phone interviews with his mother, Joann Codd, his sister, Maura Codd, and

his childhood friend, Thomas Kahil. Employment and treatment information was verified via

phone with Tim McMarrow (treatment intervention) and Craig Paul (employment verification)

and additional treatment records and supporting documentation have been obtained, reviewed

and attached herein.

       During the multiple interviews and his clinical assessment, Mr. Codd presented with a

history of multiple adverse experiences and trauma, including being falsely accused of a crime

during adolescence at the age of 15, the murder of his best friend, an accident that resulted in a

broken back and subsequent opiate addiction, and a divorce that lead to losing custody of his

daughter, which markedly impacted his development, identity formation, and coping skills.

These experiences precipitated unbalanced emotional states and compromised later judgment and

global decision making. Early childhood experiences additionally led to the development of an

anxiety disorder. This memorandum will elucidate this determination and highlight in detail

mitigating factors we believe deserve consideration in determining the most appropriate

sentence.

       In presenting this memorandum, we wish to highlight certain mitigating factors that we

believe promote a just and appropriate sentence and respectfully recommend that Mr. Codd be

sentenced to a period of incarceration that is no greater than necessary. These mitigating factors

are:

           Healthy neurodevelopment was impaired in utero due to prenatal maternal anxiety.




                                                5
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 6 of 43 PageID #: 116




        Mr. Codd has a history of complex trauma which resulted in development of emotion

         regulatory problems, and increased risk for substance use, poor decision-making, and

         impulsivity.

        Utilization of negative peer groups during critical developmental stages undermined

         his social development and negatively impacted decision-making and problem-

         solving skills as an adult.

        Following an accident that resulted in a broken back, Mr. Codd became addicted to

         opiates, which he utilized as a maladaptive coping strategy, directly impacting brain

         structures and functions associated with decision-making, reasoning, and judgment.

        As a result of early life stress and substance use disorder, Mr. Codd has an abnormal

         response to stress, deficits in attention and frontal lobe functioning, as well as

         impaired neurocognitive functioning and impairment in the prefrontal cortex, the key

         region associated with decision-making.

        Mr. Codd attempted to resolve his severe addiction by entering into multiple

         modalities of substance abuse treatment but later relapsed due to strenuous and

         complicated relationship with his wife leading to a separation and subsequent divorce.

        There is a history of mental illness, including diagnosis of anxiety disorder, which

         was not treated as a co-occurring disorder during any of his contact with substance

         abuse treatment providers.

        Mr. Codd’s divorce, which was strenuous and chaotic, severely compromised his

         ability to regulate emotions, stay sober and ; Unbalanced emotional states led to a

         maladaptive response to stress, including relapse, impulsivity, and poor judgment.




                                               6
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 7 of 43 PageID #: 117




        The psychological and psychosocial impact of his divorce, loss of custody of his

         daughter, and relapse, followed by an increase and combination of multiple drugs

         contributed to his lapse in judgment, decision-making, and the present criminal

         conduct.

        There is a history of successful completion of substance use inpatient treatment an

         admission into outpatient treatment in April 202, but a lack of follow up due to the

         commencement of the COVID pandemic in March 2020.

        There is a willingness to adhere to all aspects of a proposed treatment plan, based on

         request to gain assistance and his cooperation with the mental health staff at

         Metropolitan Detention Center (MDC).

        There is now a specific psychological evaluation and a formal recommendation of

         psychotropic medications that have been prescribed to Mr. Codd at Metropolitan

         Detention Center (MDC).

        Mr. Codd has taken responsibility for his actions and accountability has been

         stimulated.    Since being incarcerated he has remained free from disciplinary

         infractions and is employed as an orderly in MDC.

        Mr. Codd’s risk for recidivism will be higher should he be sentenced to a lengthy

         period of incarceration; he struggles with mental illness and a substance use disorder,

         both of which are best addressed in a structured treatment program, which can be

         mandated soon after a term of limited incarceration.

        A lengthy period of incarceration will place Mr. Codd at risk for institutionalization,

         and weaken his interpersonal, economic, and familial bonds, increasing his propensity

         for recidivism after release.


                                              7
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 8 of 43 PageID #: 118




BIOPSYCHOSOCIAL HISTORY

        Joseph Michael Codd was born without complication to the marital union of Joann Codd

(age 66) and Kevin Codd (age 72) on July 29, 1987, at St. Vincent’s Medical Center, on Staten

Island, New York. He has two biological siblings, Kevin Jr. (age 35), who is a Local 3

electrician and resides on Staten Island, and Maura (age 38), who is a teacher on Staten Island.

He has two paternal half-sisters, Tracey Codd-Lorenz (early 50’s), who resides in Florida and

works for Expedia, and Erica Codd (late 40’s), who also resides in Florida and is a registered

nurse. Mr. Codd has one daughter, Ava ( age 4) who lives on Staten Island with her mother,

Victoria Codd (nee O’Connell) (age 33), Mr. Codd’s ex-wife. Mr. Codd denied being in a

current relationship and has no other children. Prior to the instant offense, he was residing in

Staten Island, New York, with his parents.

       Mr. Codd reportedly was born with infant asthma that subsided with no residual

complications or effects. He reported all developmental milestones were reached within normal

limits, including walking and talking. He described growing up on Staten Island in a home with

his parents and two siblings. His half-sister Erica lived with the family until Mr. Codd was

approximately 10 years of age. He described a good childhood, reporting a close an active

neighborhood where he always had the opportunity to ride bikes, play in the woods, or play in

the streets. He described a close-knit neighborhood, stating many of his parents’ friends became

family and were “all aunts and uncles,” ensuring there was always an adult figure around to care

for him and his siblings.   Mr. Codd reported his mother worked typical hours but during

childhood, was attending night school, working towards becoming a NYC Board of Education

Vice Principal. His father worked long hours as the Deputy Director of Landfills for the NYC

Department of Sanitation. Despite both parents demanding positions, Mr. Codd remembered his



                                               8
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 9 of 43 PageID #: 119




parents being present in his life, in addition to spending time with many babysitters throughout

his childhood.

       Mr. Codd described an unremarkable childhood until the age of 15, when he experienced

significant trauma, which sent him through a downward spiral. This commenced when he was

arrested and falsely accused of attempted murder. Mr. Codd and his family tirelessly spent two

and half years fighting for his innocence in court, where the media forced him into the public eye

and characterized him as a “monster.” Mr. Codd was ultimately exonerated in early 2004, two

years later of his charges, but not without long lasting mental health consequences and negative

effects. He was forced to change high schools, he and his family received death threats, his view

of the world was negatively impacted, his social identity was hindered, and his emotional

development was blocked. Despite all the negative experiences he was exposed to, he continued

school and graduated.

       Mr. Codd described his false arrest and going through the “system” as a “traumatic”

experience that served as a “turning point” in his life.      He became defensive, withdrawn,

nervous, fearful, apprehensive, and began using drugs and alcohol to cope with the stress. In

2005, almost a year after his exoneration, Mr. Codd was arrested at the age of 18 for an assault

and incarcerated for one year, shortly after he graduated high school. At the age of 21, he

suffered a broken back in a dirt bike accident, which eventually led to an opiate addiction. In

March 2012, when Mr. Codd was 25 years of age, his best friend, Anthony Lacertosa was

murdered outside of a restaurant where he celebrating his engagement.

       At the age of 26 Mr. Codd realized that he required assistance for his drug use, hence he

began his journey to sobriety which included two inpatient rehabilitation and sober housing

episodes.   Shortly after Mr. Codd completed inpatient rehabilitation, he met his ex-wife,



                                                9
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 10 of 43 PageID #: 120




Victoria, through mutual friends. He described a rapid progression of their relationship. Since he

was financially stable at the time he was able to move of out of his parents’ home to reside with

Victoria. They were married in 2016, their daughter was born in 2017, and they separated the

same year. He reported prior to their daughter’s birth, he purchased and renovated a home, and

described he was in a “really good place.” Ms. Codd reportedly suffered postpartum depression

and Mr. Codd reported her personality and behavior continued to change and worsen.

Approximately 8 months after Ava was born, they separated. Mr. Codd detailed a challenging

divorce. He reported his daughter was taken from him, “losing custody”, he was forced to sell

the house and out of the profits he made by selling the home he paid Victoria $90,000, then he

was only granted supervised visits, and had a restraining order in family court. He described

feeling overwhelmed, depressed, and “extreme pressure all day, every day.” Despite this, he

maintained employment, maintained compliance with probation, completed parenting and anger

management classes, attended all court appearances, and remained compliant with child support

payments.

       As he tried to regain his confidence and rebuild his life, Mr. Codd again made the

decision to seek inpatient rehabilitation, which he located in Florida via friend who he had met in

his early attempts at treatment. He commenced treatment by entering into a short term

rehabilitation program, then followed by a half way house, which allowed him to reside in a drug

free environment and work. He obtained employment with as a delivery man of a Boars Head

route in Florida. Once he successfully completed all of the modalities of treatment, he returned

home to New York and began participating in outpatient substance use programming at YMCA

in Staten Island, as a condition of family court to regain custody of his daughter. Mr. Codd

reported programming was suspended during the COVID-19 pandemic. It is important to note



                                                10
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 11 of 43 PageID #: 121




that only in-person programming was suspended, and sessions were continued via phone and

zoom, but Mr. Codd claims he was not aware of the availability to continue treatment virtually.

He reported struggling with a lack of support and weekly toxicology screens, and he ultimately

relapsed, leading to the instant offense. Additional details on the information contain in his

section can be found in the substance use history section of this report.



EDUCATION AND VOCATIONAL HISTORY

       Mr. Codd attended Our Lady Star of the Sea, a private Catholic educational institution for

elementary and middle school.       He excelled in the school achieving many awards and a

subsequent diploma. He remembered attending school with many affluent families, despite his

being a blue collar family, and often felt out of place and like he did not belong. He reported

being “chubby” during childhood and recalled a history of being “picked on,” resulting in him

“hanging out with the outcast crowd.” He denied all behavioral and academic issues.

       He attended the Monsignor Farrell High School, a Catholic all-boys high school for his

freshman year, before being “kicked out due to negative behavior”. His sophomore year of high

school, he attended the New Dorp High School, his first experience in a public educational

setting. Halfway through his sophomore year, Mr. Codd was arrested and falsely accused of

attempted murder, and spent the next couple of years in court and in the public eye. He

ultimately was unable to return to New Dorp High School due to death threats and feeling

unsafe. He transferred to Tottenville High School and graduated in 2005, at the age of 18.

       Since the age of 19, Mr. Codd has been employed in food distribution. From 2006

through 2016, with the exception of the term of his motorcycle injury, he was working for

Garden State Provisions, a distributor of Boar’s Head Premium Deli Meats and Cheeses, where



                                                11
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 12 of 43 PageID #: 122




he worked from 1:00AM through 3:00PM four days weekly. In 2016, he began working for

Jersey’s Finest Food Service, a freight shipping and trucking company that operates also as a

distributor of Boar’s Head Premium Deli Meats and Cheeses. During a telephone conversation

with Craig Paul, Mr. Codd’s supervisor, it was confirmed that Mr. Codd been employed with the

company since 2016 and “took some time off” during his divorce in 2019. He never returned to

work due to his addiction, mental health and subsequent instant offense.



MEDICAL AND PHYSICAL HEALTH HISTORY

         At the age of 21, Mr. Codd sustained a broken back following a dirt bike accident. He

reportedly suffered injury to T11, T12, and L1 vertebras. He was hospitalized at Staten Island

Hospital South and transferred to Staten Island Hospital North. Mr. Codd did not undergo

surgery and checked himself out of the hospital against medical advice. He did not follow up

with after care or physical therapy; he sought out pain management options. He was under the

care of Dr. Nkanga U. Nkanga, who prescribed Mr. Codd Oxycodone, six 30mg pills daily. In

2019, Dr. Nkanga was arrested on narcotics conspiracy and distribution charges, 1 therefore

medical records are unable to be obtained.

        There are current paternal significant medical issues and concerns. Mr. Codd’s father,

Kevin, served as Deputy Director within the Department of Sanitation during the September 11,

2001 attacks on the World Trade Center.                He was recognized by the Federal Bureau of

Investigations for his meritorious and dedicated service during the forensic recovery of the

World Trade Center debris at the Fresh Kills Landfill, in Staten Island, New York, from

September 2001 through July 2002.                As a result, he has suffered innumerable medical

1
 United States Attorney’s Office Southern District of New York. (October 21, 2019). Staten Island Doctor Pleads
Guilty to Illegally Distributing Oxycodone. Retrieved from: https://www.justice.gov/usao-sdny/pr/staten-island-
doctor-pleads-guilty-illegally-distributing-oxycodone-1

                                                       12
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 13 of 43 PageID #: 123




consequences in conjunction with a past medical history. In a Mount Sinai Hospital progress

note dated September 3, 2020, Mr. Kevin Codd presented with primary history of COPD,

bilateral carotid stenosis s/p right carotid bypass and endarterectomy, right retinal artery embolus

with right eye blindness, and benign prostatic hyperplasia. In 2019, he had a fibroelastoma

removal and has since been complaining of worsening shortness of breath. He presents with

cough, phlegm and wheezing, and requires increased use of a rescue inhaler. Mr. Kevin Codd

has severe Emphysema and is now dependent on Oxygen. He is prescribed four different

inhalers for relief, in addition to aspirin and blood pressure medication. His wife, Mrs Joann

Codd is his sole caretaker.



ALCOHOL AND SUBSTANCE USE HISTORY

       Mr. Codd admitted to being severely impacted by his arrest and legal crisis at age 15,

which is when he described the onset of a significant substance use history that began in the

latter part of the year with weekend use of alcohol, marijuana, and Xanax, and first use of

cocaine at the age of 16. Mr. Codd reported he smoked marijuana on the weekends, and though

his rate of use never progressed, his early onset of use may have implications for later

dysfunction. His reported last use of marijuana was approximately 4 years ago.

       Following a broken back at the age of 21, Mr. Codd was reportedly prescribed

Oxycodone for pain, for which he was prescribed six 30mg pills daily. Prior to his injury, there

was no history of opiate use. Mr. Codd quickly developed a tolerance to and dependence on

Oxycodone and his rate of use over the next several years increased to 10-20 pills daily. He

reported using an excessive amount of pills daily for approximately 6 months to one year before

entering treatment. Mr. Codd reported regular use of alcohol but denied significant consumption



                                                13
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 14 of 43 PageID #: 124




until he separated from his wife, reporting increased use of Scotch to four days weekly,

approximately 4-6 drinks each day, including use the night before the instant arrest. He reported

minimal use of cocaine during adolescence and increased use in his mid-20’s, reporting

approximately 1 gram on the weekends.

        Mr. Codd reportedly increased his use of alcohol and pain medication following his

separation. Mr. Codd described using 2mg Xanax and cocaine on the weekends. Four months

prior to the instant offense, he was under the psychiatric care of Dr. Leon Valbrun for increasing

anxiety stemming from the separation from his wife, who reportedly prescribed 4mg of Xanax

daily, in addition to 30mg of Adderall daily. He withdrew from Xanax while incarcerated at

MDC and was prescribed Klonopin for two weeks with no reported adverse reactions.

       Mr. Codd denied any period of substantial abstinence in the community, noting alcohol

use immediately after completing treatment programs. Mr. Codd reported a significant increase

in alcohol and cocaine, surrounding his separation and divorce from his wife, leading to periods

of desperation and confusion.



Substance Abuse Treatment History

       Mr. Codd reported he first attempted to resolve his addiction in his “early 20’s” by

entering into the inpatient rehabilitation unit at Veritas Villas, located in New York. At the age

of 26, he attended and completed inpatient rehabilitation at the Fort Lauderdale Addiction

Treatment Center (August 12 through September 10, 2013), with 6 months of follow up care at

the Freedom House North, a sober living community in Hollywood, Florida. During his time

there, a second facility was opened, Freedom House South, in North Miami Beach, Florida,

where he transferred for an additional two months.         Various treatment records were not



                                               14
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 15 of 43 PageID #: 125




attainable since much time has passed, but according to health insurance review information

obtained and attached herein, while in treatment, Mr. Codd attended programming five days per

week, six hours daily, including “treatment with intensive services, sober housing, and outside

meetings. He made satisfactory progress and completed the program with discharge to clinically

appropriate aftercare and return home.” However in late 2018, he had a severe (also known as

polysubstance abuse) relapsed and therefore in December 2018, at the age of 31, Mr. Codd again

entered treatment.

       Based on information provided and the records obtained and attached herein, he attended

The Detox Center in West Palm Beach, Florida, from December 13-19, 2018. Mr. Codd was

admitted to Transitions Recovery Rehab Unit of the Program on December 19, 2018; he

completed residential treatment on February 7, 2019, and completed their intensive outpatient

program on November 15, 2019. While in Transitions Recovery Program, Mr. Codd was

diagnosed with alcohol use and cocaine use disorders, both severe and was prescribed Trazadone

and Vistaril, for sleep and anxiety. According to a letter from Marian Bach, Clinical Director,

Mr. Codd’s treatment plan included work on the following topics: substance use education, dual

diagnosis, medication education, relapse prevention, low self-esteem, grief, and unresolved loss.

After six months of treatment, he made “considerable progress in the areas of working on denial,

lack of coping skills, knowledge of the disease” and had “integrated well into the therapeutic

community.”     He additionally participated in individual counseling sessions and 12-step

meetings. While attending Transitions Recovery Program intensive outpatient program, Mr.

Codd resided in Freedom House South sober living community (from February 22, 2019,

through November 15, 2019) before returning to New York.




                                               15
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 16 of 43 PageID #: 126




       In a telephone conversation with Mr. Kendall Westmoreland, the owner of Freedom

House, it was confirmed that Mr. Codd was a resident in both the Hollywood and Miami Beach

locations. Mr. Westmoreland reported there were no records kept beyond a lease agreement. He

reported the Miami Beach location has been closed and sold, and all records have been

destroyed. He further confirmed any lease agreement from the Hollywood location has also been

destroyed, due to the length of time that has passed.

       According to a telephone conversation with Timothy McMarrow, Mr. Codd first attended

treatment in 2012, where the pair met while in a halfway house. Mr. McMarrow was integral in

Mr. Codd’s second treatment episode at Transitions Recovery Program in 2019. Mr. McMarrow

reported being on vacation in New York when he received a call from Mr. Codd, needing help.

Mr. McMarrow secured him a bed at The Detox Center in West Palm Beach, Florida, before

helping with his admission to Transitions Recovery Center. He reported Mr. Codd additionally

spent time at the same halfway house, which has since closed.

       Following his return home to New York, Mr. Codd was informed that his ex-wife had

filed for and was awarded full custody of their daughter. The court required him to enroll and

participate in aftercare treatment as a condition of his parenting rights. Mr. Codd enrolled in

outpatient substance use treatment at the YMCA of Greater New York, located in Staten Island,

New York.      He completed an admission assessment on February 15, 2020 and began

participating in weekly group and individual sessions on March 11, 2020. He was under the care

of Michael Marchiano, CASAC-T, his primary counselor. While in treatment, he was diagnosed

with cocaine use disorder, severe, in sustained remission. Mr. Codd worked to develop relapse

prevention skills, develop healthy family relationships, and resolve legal issues. According to

records obtained and attached herein, Mr. Codd complied with all program rules, passed all



                                                16
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 17 of 43 PageID #: 127




toxicology screens, but did not complete the program. He achieved his addiction goal and

partially achieved his family and legal goals. He was discharged on July 28, 2020, as he “left

against clinician advice” and was “lost to contact.” No referral was made. According to the

YMCA, during the COVID-19 pandemic, programming remained available to all participants.

Group and individual sessions were offered via phone and telehealth, but Mr. Codd was unaware

of the alternatives.

        It is important to note that despite successful completion of treatment episodes, Mr. Codd

reported never attending treatment on his own accord, for his wellbeing or in stable periods of

his life. He described attending treatment at low points of his life and also at the request of his

mother and other family members who were concerned for him, which may help to explain his

history of relapse and minimal periods of abstinence. He presently understands that he needs to

commit to treatment for the rest of his life and for his wellbeing and not of others.



Relevant research on substance use and impact on the brain

        Substance dependent individuals (SDI) suffer from a decision-making impairment similar

to that seen in patients with lesions of the ventromedial (VM) prefrontal cortex. Individuals with

developmentally abnormal function in cortical mechanisms critical for decision-making,

response inhibition, and the control of behavior are more susceptible to pursuing actions that are

rewarding in the short term, even when these actions lead to deleterious consequences in the long

term.2 Mr. Codd’s actions the night of the instant matter demonstrate his poor decision making

and impulsivity, given he lacks a history of similar behaviors.



2
  Bechara, A., & Damasio, H. (2002). Decision-making and addiction (part I): impaired activation of somatic states
in substance dependent individuals when pondering decisions with negative future consequences. Neuropsychologia,
40(10), 1675-1689.

                                                       17
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 18 of 43 PageID #: 128




        Cannabis continues to be the most widely used illicit substance in the United States and

has been associated with cognitive impairments, including difficulties with executive function,

psychomotor speed, memory, learning, processing speed, and sustained attention, with some

deficits continuing even after periods of abstinence.                  Both cannabis use and its related

consequences have been linked to certain physical health outcomes such as respiratory

dysfunction as well as mental health problems, including anxiety and depression.3 Earlier age of

onset, particularly during adolescence, may be linked to potential long-term cognitive deficits,

including poor executive functioning and decision-making problems, which are evident in the

events of the instant matter of Mr. Codd.

        According to national surveys, prescription medications, such as those used to treat pain,

attention deficit disorders, and anxiety, are abused only at a rate second to marijuana among

illicit drug users.4 Central Nervous System (CNS) depressants, including benzodiazepines, act

on the brain by affecting the neurotransmitter gamma-aminobutyric acid (GABA), inhibiting
                                                                               5
brain activity and producing a drowsy or calming effect.                            Individuals who misuse

benzodiazepines typically do so for the analgesic effects which can be used to mitigate the same

symptoms the drug is prescribed for clinically. Additionally, “emotional amnesia” occurs in

addicts who become progressively more incapable of tolerating their emotions and life stressors,

which may be a desired state for individuals who lack pro-social coping mechanisms. Mr. Codd

admitted to using Xanax to cope with mood and anxiety even before he was prescribed the

medication, and additionally used Xanax the night before the instant offense. Benzodiazepines

produce a large and varied number of adverse effects due to the wide distribution of receptors

3
  Struble, C.A., Ellis, J.D., Cairncross, M., Lister, J.J., & Lundahl, L.H. (2019). Demographic, cannabis use, and
depressive correlates of cannabis use consequences in regular cannabis users. The American Journal on Addictions,
28, 295-302.
4
  Volkow, N. D. (2005). Prescription drugs: Abuse and addiction. National Institute on Drug Abuse.
5
  Volkow, N. D. (2005). Prescription drugs: Abuse and addiction. National Institute on Drug Abuse.

                                                        18
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 19 of 43 PageID #: 129




found in areas including the spinal cord, cerebellum, limbic areas, and the cerebral cortex.6 As a

result, long-term benzodiazepine use, especially use that is not monitored by a physician, is

associated with significant impairments in concentration and attention, verbal learning difficulty,

complex tasks and cognitive function, as well as memory impairment, depression and emotional

blunting.7

         Long-term use of opiates causes changes to the prefrontal cortex and medial temporal

lobe of the brain. These areas control and regulate long-term memory, decision-making, thought

processes and social behaviors. Brain alterations from long-term opiate use can cause the

following behavioral changes: poor regulation of one’s behaviors, impaired emotional processes,

flawed reasoning skills, poor problem-solving skills and reduced decision-making skills.8

         The use of cocaine, prescription amphetamines and methylphenidate (which are referred

to as “stimulants”) for non-medical purposes by young adults to enhance performance in

academic and/or social situations poses an increasing public health problem. Up to 16% of

individuals experimenting with cocaine develop dependence within 10 years. Exposure to drugs

of abuse particularly during brain maturation in adolescence and young adulthood increases the

risk of future dependence,9 as in the case of Mr. Codd, who began using cocaine at the age of 16

and reported significant increase in use in his mid-20’s. Cocaine use disorder is associated with

several serious risks, including health problems, increased mortality, homelessness, overdose,




6
  Barker, M. J., Greenwood, K. M., Jackson, M., & Crowe, S. F. (2004). Cognitive effects of long-term
benzodiazepine use. CNS drugs, 18(1), 37-48.
7
  Barker, M. J., Greenwood, K. M., Jackson, M., & Crowe, S. F. (2004). Cognitive effects of long-term
benzodiazepine use. CNS drugs, 18(1), 37-48.
8
  Rehab After Work (2017, February 8). How do opioid drugs affect the brain? Retrieved from
https://rehabafterwork.pyramidhealthcarepa.com/opioid-drugs-affect-brain/
9
  Raske, M. Stewart, J., Flagan, T. & Paulus, M. (2015). Attenuate neural processing of risk in young adults at risk
for stimulant dependence. PLoS ONE, 10(6), 1-23.

                                                         19
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 20 of 43 PageID #: 130




incarceration, violence, unemployment, and relapse,10 several of which Mr. Codd has already

experienced or been exposed to.

        Two factors have consistently been identified as contributors to cocaine-dependence and

use. One of these is exposure to life stress. Exposure to chronic stress, and enduring repeated

trauma that began early in life is associated with developing a substance use disorder. In regard

to cocaine, self-medication may be the result of strong relations between psychological stress and

craving for cocaine. In fact, there is a dose-dependent relationship between the amount of

exposure to lifetime stress and severity of cocaine use. This suggests that one reason people use

substances is to cope with stressful life events, which helps to explain Mr. Codd’s increased use

correlating with increased times of stress. Another key factor that plays a large role in drug

initiation and use is impulsivity. Impulsivity may promote drug use in several ways. For one,

drug users may prefer the immediate rewarding effects of drug consumption over the long-term

benefits of abstaining, such as enhanced socio-economic status, diminished relationship conflict,

and improved health. Impulsive individuals also have more difficulty ignoring drug cravings, as

they tend to have impaired inhibitory restraint and attentional control.11

        Though life stress and impulsivity have been studied as independent predictors of

substance use in past studies, recent reports suggest that impulsivity and exposure to life stress

interact with one another to create a generalized susceptibility to cocaine abuse and dependence.

Furthermore, some researchers speculate that the role of environmental influences on the

development of impulsive traits has previously been understated. Research states that exposure



10
   E. Ross, J. Yoon, J. Mahoney III, Y. Omar, T. Newton & R. De La Garza II. (2013). The impact of self-reported
life stress on current impulsivity in cocaine dependent adults. Progress in Neuro-Psychopharmacology & Biological
Psychiatry, 46, 113-119.
11
   E. Ross, J. Yoon, J. Mahoney III, Y. Omar, T. Newton & R. De La Garza II. (2013). The impact of self-reported
life stress on current impulsivity in cocaine dependent adults. Progress in Neuro-Psychopharmacology & Biological
Psychiatry, 46, 113-119.

                                                       20
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 21 of 43 PageID #: 131




to particular environmental circumstances earlier in life can influence adulthood impulsivity in

decision-making, especially among individuals who have limited coping resources, as in the case

of Mr. Codd. Thus, the relationship between stress and level of addiction may be partially

explained by impulsivity; meaning that exposure to stress at an early age may contribute to the

development of impulsive traits, and these traits predict greater drug use.12

        There is an accumulating body of evidence that suggests a strong relationship between

stress and drug use and relapse among cocaine addicts. Reports suggest that stressful life events

can precipitate relapse and are parallel to increased cravings in cocaine-dependent individuals.

Increased symptoms of stress, anxiety, depression, and other psychopathology is associated with

an increased risk of cocaine craving, use and relapse.13 Mr. Codd indicated stressful events that

precipitated a history of relapse, namely unresolved grief of the death of his best friend, an ex-

girlfriend’s overdose, his divorce, involvement in family court, and the loss of custody of his

daughter.     Decision-making also plays a key role in psychostimulant relapse.                       Pervasive

decision-making problems in individuals with substance use disorders may relate to

abnormalities in the processing of emotional signals that work to anticipate the prospective

outcomes of potential decisions. Successful decision making depends on the ability to efficiently

learn from choices that are rewarded versus those that are not, a skill that may be compromised

in stimulant-using individuals.            Reduced ability to differentiate advantageous versus

disadvantageous options may be due to the fact that stimulant abuse and dependence are

associated with heightened responsivity to drug-related rewards; discounting of delayed



12
   E. Ross, J. Yoon, J. Mahoney III, Y. Omar, T. Newton & R. De La Garza II. (2013). The impact of self-reported
life stress on current impulsivity in cocaine dependent adults. Progress in Neuro-Psychopharmacology & Biological
Psychiatry, 46, 113-119.
13
   J. Mantsch, O. Vranjkovic, R. Twining, P. Gasser, J. McReynolds & J. Blacktop. (2014). Neurobiological
mechanisms that contribute to stress-related cocaine use. Neuropharmacology, 76, 383-394.

                                                       21
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 22 of 43 PageID #: 132




monetary rewards in favor of riskier, more immediate payoffs; and impaired learning of

stimulus-reward associations.14



LEGAL HISTORY

         Mr. Codd reported involvement with the criminal justice system from the young age of

15, when he was arrested for and falsely accused of attempted murder. The charges were

ultimately “dropped” at the age of 17 due to lack of evidence. He was arrested again at the age

of 18, for a “neighborhood fight”, was arrested for assault in the second degree and sentenced to

one year in custody on Riker’s Island. He denied all infractions and maintained a job for the

duration of his sentence. Between the ages of 19 and 29, Mr. Codd reported minimal contact

with law enforcement other than violations (non-criminal offenses). At the age of 29, Mr. Codd

was arrested on two occasions for criminal mischief, in which he “grabbed” his wife’s cell phone

and threw it during a verbal altercation, and for resisting arrest, after he violated an active order

of protection by going to his home. He was placed on three years’ probation. At the age of 31,

he was arrested for operating a motor vehicle while impaired by drugs and sentenced to one year

conditional discharge and 6 months license revocation.                    There is additionally a disorderly

conduct charge at the age of 32, for which was disposed as a conditional discharge. Mr. Codd

reported the instant offense occurred while undergoing divorce, custody proceedings, leading to

intensive mental health symptoms, which he attempted to self medicate with an significant

increase in substance use.




14
  Raske, M. Stewart, J., Flagan, T. & Paulus, M. (2015). Attenuate neural processing of risk in young adults at risk
for stimulant dependence. PLoS ONE, 10(6), 1-23.

                                                         22
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 23 of 43 PageID #: 133




MENTAL HEALTH HISTORY

         Mr. Codd described a long history of mental health symptoms that began in childhood.

He described his mother had a very anxious personality growing up, his sister exhibited mood

instability and negative behaviors in the home, and his father emotionally “shut down,” causing

family dysfunction. When he was approximately 10 years old, his sister was diagnosed with

bipolar disorder, which for Mr. Codd, prompted the onset of symptoms consistent with anxiety.

He described experiencing a consistent pattern of negative thoughts, always feeling bad about

himself, feelings of nervousness, sweating, and shaking. He denied significant episodes of

tearfulness and isolative behaviors and instead, described “suppressing” everything he felt. Mr.

Codd additionally suffered as a result of his mother’s anxiety disorder, stating, “she would worry

and then I would worry more.” He admitted using substances helped reduce his anxiety.

         While in treatment in Florida, Mr. Codd successfully completed the Department of

Children and Families Certified Batterer’s Intervention Program at Dade Family Counseling,

located in Florida, on November 12, 2019. He additionally completed the Parenting Wisely

course of study for improving family relationships on March 18, 2020.

         Four months prior to the instant offense, Mr. Codd sought out psychiatric care to address

increasing symptoms of anxiety related to his separation from his wife. He was under the care of

Dr. Leon Valbrun, who diagnosed Mr. Codd with an anxiety disorder and attention deficit

hyperactivity disorder. He was prescribed 4mg Xanax daily and 30mg Adderall daily. In

November 2020, Dr. Valbrun was arrested for and indicted on 16 counts of criminal sale of a

prescription for a controlled substance,15 therefore medical records are unable to be obtained.

15
  Office of the Special Narcotics Prosecutor for the City of New York. (November 24, 2020). Manhattan
Psychiatrist and Medical Assistant Arrested in Illegal Sales of Prescriptions for Addictive Controlled Substances
https://snpnyc.org/wp-content/uploads/2020/12/11-24-20-Manhattan-Psychiatrist-and-Medical-Assistant-
Arrested....pdf

                                                         23
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 24 of 43 PageID #: 134




Since being incarcerated and detained at MDC, Mr. Codd has been under the care of Dr.

Lawrence Bryskin and was initially prescribed Buspar, Zoloft, and Propranolol, all to treat his

anxiety disorder. He reported a follow up appointment with Dr. Bryskin on Wednesday, June

23, 2021, when he was prescribed 20mg Celexa and 100mg Lamictal daily for mood stability.



COLLATERAL INTERVIEW WITH JOANN CODD

       Mrs. Joann Codd is the mother to Mr. Codd who corroborated much of the information

contained in this memorandum. She described before her son was born, she and her husband

were building a home on Staten Island. She reported for approximately 6 months during

construction, she resided at a friend’s house with her two older children and rarely saw her

husband, as he would work during the days and build at night.           She described financial,

relocation, and relationship stress during this time, which subsided and naturally resolved itself

after completion of their home. She denied a history of counseling or use of medications during

this time and admitted the increased stressors contributed to feelings of worry, nervousness,

tension and uneasiness.

       Mrs. Codd reported a typical birth and a traumatic first two weeks. She described when

Mr. Codd was 10 days old, he spiked a fever of unknown origin of 105 degrees. She spent

several days in the hospital with him, worrying about the fate of his future. She stated, “I was

worried about him surviving. I had never been so traumatized before.” Thankfully, he recovered

with no complications. Mr. Codd spent the first five months living in an attic of his mother’s

friend’s house, with his mother and two siblings, before moving into the family home in

December 2020.




                                               24
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 25 of 43 PageID #: 135




       When Mr. Codd was in Kindergarten, Mrs. Codd returned to work. She reported she

preferred to stay home and raise her children, but she and her husband were sending three

children to private school and finances no longer afforded her the option to stay home. She

continued her education and became a high school vice principal. Mrs. Codd believes her return

to work affected her son. She reported he had difficulty toilet training and with the pressure of

her return to work, she exacerbated his challenge with a period of impatience. In addition, she

reported less time together and less attention to be paid to him may have also impacted him.

       Mrs. Codd described her son as extremely personable, with a “fantastic smile”. She

stated, “everyone loved him” and he maintained the most friends out of his siblings. She

described raising her children in a close knit community, but the family endured the

consequences of economic disparity. She reported a feeling of “not belonging” and a feeling of

being uncomfortable, especially regarding finances. Mr. and Mrs. Codd always participated in

their children’s lives, sports, and activities, but Mrs. Codd admitted to “sheltering” them and at

times feeling “paranoid” about their safety.     Mrs. Codd denied significant periods of time

exhibiting symptoms of anxiety and it is believed and demonstrated that feelings of nervousness

and worry coincided with significant stressors or developmental disruptions. Mrs. Codd has

relied on her faith and her strong familial foundation to maintain her mood and attitude

throughout difficult periods in her life.

       Mrs. Codd described her son was an average student, who was never in trouble and

always had support around him. She described an unremarkable educational history until he was

falsely accused of attempted murder at the age of 15. Mrs. Codd described a period of mental

health challenges, which was due to a traumatic, painful, hurtful, challenging two years

defending her son. The family remortgaged the house and spent “hundreds of thousands of



                                               25
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 26 of 43 PageID #: 136




dollars” to defend him and his name. Initially, she struggled to cope, lost 30 pounds, was

continuously tearful, and was harassed and threatened. She briefly attended therapy with her son

and focused on “getting through the days.” She reported Mr. Codd “couldn’t even believe what

was happening” in the beginning and was “scared to death.” Over time, he developed resilience,

and became confident and calm. Mrs. Codd eventually went back to work but felt like she was

“surrounded by the enemy.” Mrs. Codd reported the bad notoriety eventually became her son’s

persona, which she believes was for “survival.” After this incident, Mrs. Codd noticed her son

no longer had confidence or self-esteem. She reported everything in his life became based on a

perception of him. She reported family members turned their backs on them and she distinctly

reported her son has “never since smiled the way he used to.” Mrs. Codd believes everything

that has happened to her son since, is directly correlated to him being falsely accused at the age

of 15.

         Over the years, Mrs. Codd reported wonderful memories and qualities in her son. She

reported he is very talented and has a keen ability to fix things. He is a great communicator, and

he has never been fired from a job. He was able to buy a home, was married, and had a baby.

Despite getting divorced, Mrs. Codd described when he was able to buy and renovate his own

home, it was the “happiest time in his life.”

         Mrs. Codd confirmed her son struggles with substance use and reported at times it was

“very bad,” purchasing Narcan in the event of an emergency, which, her son Kevin on one

occasion used to revive Mr. Codd after an overdose. She reported he attended treatment and

always did well while he was in a program. Prior to the COVID-19 outbreak, Mrs. Codd

reported her son was attending outpatient treatment at the Staten Island YMCA and family court

hearings were proceeding positively. She reported when group counseling and drug testing were



                                                26
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 27 of 43 PageID #: 137




suspended, Mr. Codd quickly relapsed (as detailed in the substance use history section, it has

been confirmed that counseling sessions were never suspended). At that time, he was involved

in a relationship with a woman who unfortunately overdosed, and Mrs. Codd reported her son

struggled to cope with this.

       Mrs. Codd believes her son was under the influence of an increase of drugs and alcohol

the day of the instant offense. Her primary mission is to support her son, and she relies heavily

on her faith and her familial foundation to support herself and her husband, who she cares for

due to his extensive medical needs and debilitating health. Mrs. Codd is not presently attending

treatment or taking prescribed medications. She presented in session with insight, a strong

support system and familial foundation, dedication to her son and family, and is of sound mind

and judgement.



COLLATERAL INTERVIEW WITH THOMAS KAHIL

       Mr. Thomas Kahil is a childhood friend of Mr. Codd. During his collateral phone

interview, he reported knowing Mr. Codd since they were 4 years of age, meeting in school. He

reported their families have vacationed together and they refer to one another’s parents as “aunt

and uncle,” signifying their close relationship.

       Mr. Kahil reported when Mr. Codd is sober, he is productive, has a good work ethic,

maintains close relationships with family, is dependable, and is trustworthy. He continued he

has always been a great friend who unfortunately battles addiction. Prior to the instant offense,

he reported Mr. Codd was attending programs and counseling to regain custody of his daughter,

whom he is a great father to. Mr. Kahil admitted he distances himself from Mr. Codd when he is

actively using, and as a realist, knows Mr. Codd has a significant amount of work to do to regain



                                                   27
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 28 of 43 PageID #: 138




control of his life. He is hopeful Mr. Codd will be afforded the opportunity to attend treatment

and believes he deserves the chance.



COLLATERAL INTERVIEW WITH MAURA CODD

       Ms. Maura Codd is the older sister to Mr. Codd by 5 years. During her collateral phone

interview, she described a good childhood with a strong family foundation. She remembered her

parents sacrifices so she and her siblings would be able to attend Catholic school and she

remembered her mother returning to work when she was approximately 12 years of age, to lessen

the financial burden on her father.      She remembered her mother making lunch daily, and

spending quality time at the park, in the woods, and on nature walks. Ms. Codd reported traumas

of her own that she declined to discuss or elaborate on.

       Ms. Codd described her brother as “cute, smiley, and happy” when he was younger. She

reported he loved being with his siblings and she characterized him as “kindhearted and

thoughtful.” She admitted when she was younger being “caught up in [her] own life” and

therefore did not spend much time with Mr. Codd. She reported he took over her paper route

when he was younger and has always been well-liked.

       Ms. Codd confirmed and detailed the personal and family struggles and challenges when

Mr. Codd was falsely accused of attempted murder. She stated, “that is when he changed. He

started to believe he was bad, and he defended himself by becoming bad and embracing that

persona.” Over time, Ms. Codd reported her brother eventually “came back from that.” Ms.

Codd confirmed her brother broke his back but denied knowing he had an opiate addiction until

she received a call from a girlfriend stating that he overdosed.




                                                 28
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 29 of 43 PageID #: 139




       Ms. Codd described the best time in her brother’s life was when he was engaged to

Victoria, building a family, and renovating their house. She stated, “he felt like he had the life he

was supposed to have.” Unfortunately, their relationship did not last, and Mr. Codd suffered

financially and emotionally. She reported not knowing the details of their relationship, but stated

her brother was “devastated.” Ms. Codd believes her brother uses substances to cope with and

escape the pain and trauma he has endured as a teenager and then due to the complications of his

marriage, which led to his separation from his child.



CLINICAL ASSESSMENT

       Joseph Michael Codd is a 34-year old single, Caucasian male. He presented in video

conference sessions as neatly groomed, of average build, dressed in a correctional uniform, and

with an anxious, yet cooperative demeanor.            He maintained appropriate eye contact and

displayed increased psychomotor behavior. He spoke at a pressured rate of speech with clear

clarity and ordinary intensity of volume and flow. He presented with an anxious affect and his

mood was appropriate to the situation. He displayed adequate attention and concentration. He

demonstrated intellectual awareness and emotional insight into his current situation.            He

accepted and detailed his episodes of lapse in decision making and judgment due to increased

stress combined with a history of trauma, loss, mental illness and substance use, for which he is

now aware of and accepts. His thoughts were consistent with reality and there is no evidence of

a thought disorder. He denied all current high-risk symptoms including suicidal and homicidal

ideation, intent and plan.

       Based on our clinical experience and working with the offender population, it is our

conclusion that Mr. Codd has suffered from the underlying psychological effects brought about



                                                 29
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 30 of 43 PageID #: 140




by the stressors associated with his developmental history, trauma, and adversity. His trauma

commenced when he was falsely accused of a violent crime at the age of 15, which is a pinnacle

identity stage (adolescence), the killing and loss of his best friend at as a young adult, which

contributed to an escalation of his mental illness and substance use. A few years later his

marriage and the birth of his daughter, lead to the presence of post partum depression in his wife,

leading into a break in communication, which eventually created a complex marriage and then

led to a chaotic divorce and the loss of custody of his first and only child. All of which have

markedly influenced his socio-emotional development and led to functional changes in the brain,

influencing later decision-making skills, cognitive processing ability and levels of distress

tolerance.   Mr. Codd’s ability to mediate cognitions and emotions has been dramatically

impacted, significantly affecting global decision making and cognitive processing skills, and as a

youngster, resorted to substance use, negative peer influence, impulsivity, and criminality to

cope with distress and to regulate his emotions.

       In the recent months leading to the instant offense, Mr. Codd’s decision-making skills,

cognitive processing skills, attention, focus, and concentration were all impacted by the end of

his relationship and loss of his daughter, combined with the unresolved grief from the death of

his best friend, and girlfriend’s overdose in his apartment. Early stress combined with new

stressors compromised Mr. Codd’s overall judgment, resulting in the current incident.



RELEVANT RESEARCH RELATED TO MITIGATING FACTORS

Effect of Prenatal and Maternal Psychopathology

       The prenatal period is a time of rapid development during which the fetus is especially

vulnerable to both positive and negative influences that can have lasting consequences on



                                                   30
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 31 of 43 PageID #: 141




development across the lifespan. During periods of rapid cell division, organs are especially

vulnerable to environmental influences such as stress.16 Exposure to prenatal stress has been

shown to alter the neurobiology and behavior of offspring and is associated with fearful and

depressive-like behaviors, more abnormal social behavior, increased stress activity and more

irritable temperament.17 Children exposed to prenatal maternal psychological distress may be

particularly vulnerable to increases in reactive behavior, emotional difficulties and poor attention

regulation in infancy and toddlerhood. These early effects appear to have consequences for the

developing brain with effects that persist over time. 18                  Research has demonstrated that

pregnancy-related anxiety may be associated with difficulty regulating emotion and behavior in

addition to a higher risk for developing psychological disorders including anxiety and depression

in later life, as in the case of Mr. Codd.19 Mrs. Codd reported a history of intermittent anxious

mood and increased stress during pregnancy, namely living in a friend’s house while her

husband built the family’s home. This increased stress combined with a pre-existing anxiety

disorder may help to explain the transmission of related symptomatology to her son.

        Anxiety disorders represent one of the most pervasive mental health problems, with

prevalence rates in children at approximately 10%. They tend to be chronic and are associated

with a variety of psychological issues throughout the course of development. 20 Empirical

evidence supports multiple influences on childhood anxiety, including temperament, parent

16
   Blair, M.M., Glynn L.M., Sandman, C.A. & Poggi Davis R. (2011). Prenatal maternal anxiety and early childhood
temperament. Stress, 14(6), 644-651.
17
   Blair, M.M., Glynn L.M., Sandman, C.A. & Poggi Davis R. (2011). Prenatal maternal anxiety and early childhood
temperament. Stress, 14(6), 644-651.
18
   Blair, M.M., Glynn L.M., Sandman, C.A. & Poggi Davis R. (2011). Prenatal maternal anxiety and early childhood
temperament. Stress, 14(6), 644-651.
19
   Blair, M.M., Glynn L.M., Sandman, C.A. & Poggi Davis R. (2011). Prenatal maternal anxiety and early childhood
temperament. Stress, 14(6), 644-651.
20
   Broeren, S., Muris, P., DIamantopoulou, S. & Baker, J.R. (2013). The course of childhood anxiety symptoms:
Developmental trajectories and child-related factors in normal children. Journal of Abnormal Child Psychology, 41,
81-95.

                                                       31
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 32 of 43 PageID #: 142



                                                                                                              21
psychopathology, parenting practices, family environment and community factors.

Developmental pathways of anxiety disorders are thought to result in less effective styles of

emotion regulation, rendering the child vulnerable to maladaptive coping responses when faced

with stress.22 Emotion regulation is the cognitive process involved in monitoring, evaluating,

and modifying emotional reactions to achieve a particular goal. Individuals with ineffective

emotion regulation skills often develop behavior problems, interpret stimuli negatively and

exhibit impaired cognitive processing.23 As in the case of Mr. Codd, emotion regulation skills

developed in childhood later resulted in the development of poor decision-making and

maladaptive coping, namely, substance use and criminality.



Impact of Trauma and Adversity

        The harmful effects of childhood and adolescent adversity on a number of physical and

emotional health related outcomes are well established. Adverse early life experiences have

long-lasting effects on brain function, cognitive, and emotional development, and influence the

risk to develop stress-related psychopathology later in life. Humans grow up in a given socio-

economic setting and during early life, they are influenced by many factors such as the extent

and quality of parental care, cognitive stimulation, nutrition, and social and financial status.

These factors can interact and affect neurocognitive development. There is evidence that early

life adversity can affect hippocampal, amygdala, and prefrontal cortex volumes and their



21
   Mian, N.D., Wainwright, L. Briggs-Gowan, M.J. & Carter, A.S. (2011). An ecological risk model for early
childhood anxiety: The importance of early child symptoms and temperament. Journal of Abnormal Child
Psychology, 39, 501-512.
22
   Hum, K., Manassis, K & Lewis, M.D. (2013). Neural mechanisms of emotion regulation in childhood anxiety.
Journal of Child Psychology and Psychiatry. 54(5), 552-564.
23
   Hum, K., Manassis, K & Lewis, M.D. (2013). Neural mechanisms of emotion regulation in childhood anxiety.
Journal of Child Psychology and Psychiatry. 54(5), 552-564.

                                                     32
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 33 of 43 PageID #: 143




function, brain regions associated with problem solving, decision-making, impulsivity, and

emotion regulation.24

         Exposure to childhood adversity is associated with many forms of psychopathology.

Children exposed to adversity are more likely to develop anxiety disorders, depression,

externalizing problems, substance use and psychosis, than children who have never experienced

adversity, and this risk increases as the degree of adversity increases. 25 Early adversity also

impacts behavioral and neural systems central to attention, executive functions, and emotion

processing, processes that are integral to associative learning. 26 If associative learning is

impaired, children are likely to have difficulties adjusting their behavior in dynamic social

interactions. Research has indicated that children and adolescents who suffer early adversity are

impaired in the ability to detect important environmental cues and adjust their behavior

accordingly.27 Individuals exposed to early adversity are less able than their peers to correctly

learn what environmental stimuli result in reward, which may have implications for Mr. Codd’s

later poor choices, lapses in judgment and lack of control in difficult situations.

         The long-term effects of childhood trauma include alterations in stress systems.

Childhood trauma has been linked to permanent alteration of the hypothalamic-pituitary-adrenal

(HPA) axis with damaging effects on the developing brain which may lead to behavioral

problems later in life. Childhood trauma interferes with stress-regulatory genes resulting in poor



24
   Krugers, H., Arp, J., Xiong, H., Kanatsou, S., Lesuis, S., Korosi, A., Joels, M. & Lucassen, P. (2017). Early life
adversity: lasting consequences for emotional learning. Neurobiology of Stress, 6, 14-21.
25
   McLaughlin, K., DeCross, S., Jovanovic, T. & Tottenham, N. (2019). Mechanisms linking childhood adversity
with psychopathology. Behaviour Research and Therapy, 118, 101-109.
26
   Hanson, J., van den Bos, W., Roeber, B., Rudolph, K., Davidson, R. & Pollak S. (2017). Early adversity and
learning: implications for typical and atypical behavioral development. Journal of Child Psychology and Psychiatry,
58(7), 770-778.
27
   Hanson, J., van den Bos, W., Roeber, B., Rudolph, K., Davidson, R. & Pollak S. (2017). Early adversity and
learning: implications for typical and atypical behavioral development. Journal of Child Psychology and Psychiatry,
58(7), 770-778.

                                                         33
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 34 of 43 PageID #: 144




decision-making performance.             Early life stress can induce persistent changes in stress

neurotransmitters and the serotonin system. Both are crucial for correct decision-making. Early

adversity impairs the normal development of these biochemical pathways and consequently leads

to altered decision-making.28



Adversity and Substance Use

         Adverse childhood experiences have been shown to be associated with later poorer

physical and general health, and more recently, emotional health as well as an elevated

prevalence of substance use problems29 and delinquency.30 Childhood adversity may lead to the

development of risk-taking behaviors, including substance use and delinquency.31 Research has

demonstrated a strong bidirectional link between drug use and delinquency, such that substance

use is associated with criminal and delinquent behaviors in adolescence and early delinquency

precipitates initiation into later drug use.32 Studies have shown that prisoners with a history of

both drug dependence and greater exposure to childhood adversity were found to initiate

substance use and enter the criminal justice system at earlier ages,33 a statistic applicable to Mr.

Codd, who first became involved in the criminal justice at 15 and was first incarcerated at the

age of 18. Substance use is a maladaptive coping response strongly related to unstable and

28
   Guillaume, S. Perroud, N., Jollant, F., Jaussent, I., Olie, E., Malafosse, A. & Courtet, P. (2013). HPA axis genes
may modulate the effect of childhood adversities on decision-making in suicide attempters. Journal of Psychiatric
Research, 47, 259-265.
29
   Wolitzky-Taylor, K., Sewart, A., Vrshek-Schallhorn, S., Zinbarg, R., Mineka, S., Hammen, C., Bobova, L., et al.
(2017). The effects of childhood and adolescent adversity on substance use disorders and poor health in early
adulthood. Journal of Youth and Adolescence, 46, 15-27.
30
   Brown, S.M. & Shillington, A.M. (2017). Childhood adversity and the risk of substance use and delinquency: The
role of protective adult relationships. Child Abuse and Neglect, 63, 211-221.
31
   Brown, S.M. & Shillington, A.M. (2017). Childhood adversity and the risk of substance use and delinquency: The
role of protective adult relationships. Child Abuse and Neglect, 63, 211-221.
32
   Brown, S.M. & Shillington, A.M. (2017). Childhood adversity and the risk of substance use and delinquency: The
role of protective adult relationships. Child Abuse and Neglect, 63, 211-221.
33
   Levenson, J. & Grady, M. (2015). Childhood adversity, substance abuse and violence: Implications for trauma-
informed social work practice. Journal of Social Work Practice in the Addictions, 16, 24-45.

                                                         34
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 35 of 43 PageID #: 145




defective forms of emotion-based coping, such as avoidance and denial. Negative emotions

prompt cognitive and behavioral efforts aimed at managing, minimizing, or eliminating the

problem, or the emotion itself. As a result, an individual will engage in substance use to cope to

the extent that they believe substances can enhance their social and emotional experience. 34

Regardless of the motivation for consumption, alcohol and substance use negatively impacts a

person’s internal state. This includes experiences of depressed mood, increased perceptual and

cognitive distortions, increased arousal, symptoms of withdrawal, physical consequences, social

and financial stress, and increased risk for illness and injury.35



Adolescent Brain Development

         Adolescence is widely regarded as a unique period in the human and animal lifespan, one

in which critical life tasks related to behavioral self-organization, the pursuit of relationships

outside of the family, and identity formation are accomplished, all of which lead to adaptive,

independent living. Adolescence is a period with increased risk-taking and is associated with

increased vulnerability to psychopathology, particularly with respect to affective disorders,

substance abuse, and psychosis.36 Researchers studying adolescent brain development conclude

that the entire brain is maturing during adolescence as functional networks become more

efficient. Within structural brain development, nearly every tissue compartment is changing

during adolescence. Functional networks are being sculpted during adolescence in a manner that

increases information processing efficiency.               Hormones are changing, the stress system is


34
   Cooper, M. L., Frone, M. R., Russell, M., & Mudar, P. (1995). Drinking to regulate positive and negative
emotions: a motivational model of alcohol use. Journal of personality and social psychology, 69(5), 990.
35
   Gregg, L., Barrowclough, C., & Haddock, G. (2007). Reasons for increased substance use in psychosis. Clinical
psychology review, 27(4), 494-510.
36
   Editorial. (2010). Adolescent brain development: current themes and future directions. Introduction to the special
issue. Brain and Cognition, 72, 1-5.

                                                         35
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 36 of 43 PageID #: 146




changing, and neurochemical system functioning is altered as well. The brain’s capacity to

regulate behavior is a function of its structural integrity, which contributes to synaptic

architecture and neurochemical tone, all of which is underdeveloped, immature and weakened in

the adolescent brain. Themes that arise out of adolescent brain development research include: 1.

Adolescents demonstrate heightened sensitivity to environmental cues; 2. Adolescents do not

consistently exert behavioral control when confronted with these cues, nor do they manage their
                                                                                                                   37
own reactions well; 3. These responses are highly subject to individual differences.

Researchers have suggested that the relative immaturity of the adolescent brain may make it

particularly sensitive to stress-induced dysfunctions, with both immediate and lasting

consequences on mental health.

         Emerging adulthood is the unstable and transitory period of life from 18 to 24 years of

age and coincides with the developmental stage known as the “sorting period” of adulthood.38

The adolescent years contextualize the nature of emerging adulthood, and the process of

transition occurring during this period has important implications for adult adjustment. Life

course framework theorizes pathways through life that include important transitions or

developmental turning points during which individual trajectories can stabilize or change. 39

Some researchers have gone so far as to call emerging adulthood a “critical juncture” when

events and experiences become “markers” in the lifespan contributing more to individual

development than previous or subsequent periods. 40                    Research has demonstrated that the


37
   Editorial. (2010). Adolescent brain development: current themes and future directions. Introduction to the special
issue. Brain and Cognition, 72, 1-5.
38
   Williams, A. & Merten, M. (2015). Characteristics of early community adversity, social resources, and adolescent
long-term mental health. Journal of Community Psychology, 43(2), 125-141.
39
   Williams, A. & Merten, M. (2015). Characteristics of early community adversity, social resources, and adolescent
long-term mental health. Journal of Community Psychology, 43(2), 125-141.
40
   Williams, A. & Merten, M. (2015). Characteristics of early community adversity, social resources, and adolescent
long-term mental health. Journal of Community Psychology, 43(2), 125-141.

                                                         36
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 37 of 43 PageID #: 147




development of adjustment and mental health problems during adolescence often predicts

increased problems into young adulthood. Specifically, researchers have found that adolescent

internalizing and externalizing symptoms remained moderately stable into young adulthood.41

Longitudinal research suggests that a variety of behavioral problems in adolescence often predict

adjustment into adulthood, setting the stage for a variety of negative outcomes, including

substance use, externalizing disorders and risky and impulsive behaviors,42 as in the case of Mr.

Codd. It is evident that Mr. Codd’s false accusation and two year court proceedings set the

foundation for later challenges, poor self-esteem, mental illness, difficulty coping, poor

judgment, and lack of critical thinking skills. The relative immaturity of his brain at that time

made it particularly sensitive to the stress related to that incident, with both immediate and

lasting consequences on mental health.



IMPACT OF COVID 19 PANDEMIC ON BOP INCARCERATION

        The United States is currently amid the worst global public health crisis in over 100

years. The United States Secretary of Health and Human Services declared COVID-19 a public

health emergency on January 31, 2020.43 Rampant coronavirus infection had been found at all

levels of corrections – local, state, and federal, with inmates testing positive at disproportionate

levels in comparison to the general population.                Researchers at John Hopkins and UCLA

published that prisoners are 5.5 times more likely to get COVID-19 and three times more likely



41
   Kiff, C., Cortes, R., Lengua, L., Kosterman, R., Hawkins, D. & Mason, W. (2012). Effects of timing of adversity
on adolescent and young adult adjustment. Journal of Research on Adolescence, 22(2), 284-300.
42
   Kiff, C., Cortes, R., Lengua, L., Kosterman, R., Hawkins, D. & Mason, W. (2012). Effects of timing of adversity
on adolescent and young adult adjustment. Journal of Research on Adolescence, 22(2), 284-300.
43
 U.S. Dept. of Health and Human Services (Jan. 21, 2020). Determination that a Public Health
Emergency Exists.

                                                        37
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 38 of 43 PageID #: 148




to die from it.44 By May 2020, that number rose to 6.5 times more likely to contract the virus.45

Close confinement, limited personal protective equipment and increased risk for cardiac and

respiratory conditions make prison populations especially vulnerable to coronavirus.46

        According to an article from the Washington Post, the Federal Bureau of Prisons (BOP)

response to the pandemic has been “disastrous and deadly.” 47 The BOP has largely ignored

health guidelines. At the onset, correctional officers who had been exposed to the virus were

required to work despite a lack of protective equipment. Despite former Attorney General

William P. Barr’s call to release inmates to home confinement, the BOP and federal prosecutors

have been opposing such requests and using current plea agreements to restrict future requests.

As cases continue to rise across the nation, those who are incarcerated continue to be at risk and

at the mercy of the BOP.48 In the Metropolitan Detention Center (MDC) specifically, reporters

have documented that MDC deviated from the Center for Disease Control guidelines by not

screening many new arrivals; failed to check the temperatures of inmates regularly enough;


44
  Alexandra Sternlicht (July 8, 2020). Prisoners 550% more likely to get COVID-19, 300% more likely to die, new
study shows. Retrieved from https://www-forbes-
com.cdn.ampproject.org/c/s/www.forbes.com/sites/alexandrasternlicht/2020/07/08/prisoners-550-more-likely-to-
get-covid-19-300-more-likely-to-die-new-study-shows/amp/
45
  Douglas G. Morris (July 2, 2020). Covid in the prisons. Retrieved from
https://www.nybooks.com/articles/2020/07/02/covid-19-in-prisons/
46
  Alexandra Sternlicht (July 8, 2020). Prisoners 550% more likely to get COVID-19, 300% more likely to die, new
study shows. Retrieved from https://www-forbes-
com.cdn.ampproject.org/c/s/www.forbes.com/sites/alexandrasternlicht/2020/07/08/prisoners-550-more-likely-to-
get-covid-19-300-more-likely-to-die-new-study-shows/amp/
47
  Chwalisz, N. (August 7, 2020). The federal bureau of prisons response to the coronavirus has been disastrous and
deadly. Retrieved from https://www.washingtonpost.com/opinions/local-opinions/the-federal-bureau-of-prisons-
response-to-the-coronavirus-has-been-disastrous-and-deadly/2020/08/06/3d30464c-d65b-11ea-aff6-
220dd3a14741_story.html
48
  Chwalisz, N. (August 7, 2020). The federal bureau of prisons response to the coronavirus has been disastrous and
deadly. Retrieved from https://www.washingtonpost.com/opinions/local-opinions/the-federal-bureau-of-prisons-
response-to-the-coronavirus-has-been-disastrous-and-deadly/2020/08/06/3d30464c-d65b-11ea-aff6-
220dd3a14741_story.html


                                                        38
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 39 of 43 PageID #: 149




failed to monitor their heart rate and blood oxygenation at all; failed to screen for symptoms

(such as fatigue, shortness of breath, or coughing); generally ignored sick-call requests from

inmates or waited days before responding; and regularly destroyed sick-call requests (an

apparent intentional destruction of medical records and a gross deviation from basic health care

standards).

          On June 3, 2021, Chief Judge Margo K.Brodie, of the Eastern District of New York,

issued an administrative order (No.2020-14) “that the MDC and MCC respond to concerns about

the institutions’ response to the COVID-19 pandemic”49. The order also included “a running

tally” of the statistics of the impact of COVID on inmates. It summarized in part that 8,992

inmates were tested and only 583 were vaccinated.

          Mr. Codd prepared a summary of his experience with COVID while detained in MDC

from the period of October 26, 2021 to June 10, 2021, which is attached to this memorandum,

where he documented the hardships he experienced and the conditions he has been exposed to

due to the COVID-19 pandemic. He notes that on October 26, 2020, he is on quarantine and is

allowed out of his cell for half an hour, three times a week. On November 26, 2020, he is on a 23

hour “lock down” and “forced to bunk with person mental problems”.” Mainline food was

served on the same cart as garbage was collected on and was never sanitized or cleaned”.

December 26, 2020, he states that there is “continued 23 hour lock in”. “Grew extremely

depressed and asked for additional medical assistance and was denied”. Mr. Codd continues to

depict 23 hour “lock in(s)” and having limited clothing, “only two pairs of underwear, one t-

shirt”, he also notes “30 minute(s)(to)shower, phone call, clean, exercise=mental trauma”. On

June 10, 2021 he states that he was “forced into solitary confinement in the name of social


49
     https://www.nyed.uscourts.gov/pub/bop/20210604_BOP_Report.pdf


                                                     39
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 40 of 43 PageID #: 150




distancing”, “guards not wearing masks” and “on psych meds and denied follow up with psych

for re-evaluation.



SENTENCING RECOMMENDATIONS

       It is evident Mr. Codd has struggled with positive identity formation after the age of 15,

stemming from his two year involvement in the criminal justice system for being falsely accused

of a crime at the age of 15. As a result, he has endured a series of negative experiences

throughout his development, suffering significant physical, physiological, and psychological

consequences.    He has additionally struggled with persistent anxiety and a substance use

disorder. From a young age, he has struggled with meager emotional resources and difficulty in

affect modulation, which manifested in an early-onset substance use, impulsivity, poor decision-

making, emotion dysregulation and mental health challenges. He developed a maladaptive set of

coping and problem-solving skills to manage the pain associated with negative experiences.

Early-onset substance use combined with trauma and loss, led to poor developmental functioning

and identity formation, putting him at increased risk for criminality.      Without proper skill

development, which were greatly hampered by the trauma he endured as a teenager, Mr. Codd

resorted to impulsive means and actions, as he lacked the ability to employ prosocial coping,

problem solving, and decision-making skills, leading to his involvement in the current matter.



Impact of Long Term of Incarceration

       Should Mr. Codd be sentenced to a long term of incarceration he will be exposed to

various irrevocable consequences that will affect him, his immediate family and young daughter

who is still in her infant stage. Long-term incarceration poses consequences for not only the



                                               40
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 41 of 43 PageID #: 151




individual, but also for family and interpersonal relationships. Individuals with disabilities are

often overlooked in correctional facilities and are at an increased risk for inadequate

rehabilitation, specifically for complex substance use and co-occurring mental health treatment

and safety while incarcerated. 50 Covert disabilities including cognitive, intellectual, or mental

health impairments often prevent individuals from receiving required structured treatment by

licensed professionals while incarcerated.                The associated lack of accommodations for

individuals with disabilities further exacerbates mental illnesses, which are associated with anti-

social behavior, decreases in health and functioning, victimization, negative outcomes for

inmates and institutional safety, and increased risk of recidivism –all which Mr. Codd will be

exposed to should he be sentenced to an extended period of incarceration.

        Contact with the criminal justice and penal system after a felony conviction affects an

individual’s potential of obtaining employment and social support in two ways: inmates are

unable to develop normal credentials while in prison, including a work history, marketable skills,

and social capital; and incarceration itself constitutes a negative credential that is far more

difficult to overcome than a skill deficit or time spent out of the labor force.                         To many

employers, the mark of a prison sentence signals unreliability, and few are willing to take the

chance of hiring an applicant with a criminal record. Studies have documented that suffering a

felony conviction and imprisonment has a permanent impact on earning potential, diminishing

men’s earnings by up to 30 percent even long after leaving prison.51

        Children of incarcerated parents suffer greatly by their parent’s absence, loss of

emotional resources, exposure to limited access of caregivers at home, and then a sense of stigma



 Blank, P. (2017). Disability in prison. Southern California Interdisciplinary Law Journal, 26(2), 309-322.
50
51
 Schnittker, J. & John, A. (2007). Enduring stigma: the long-term effects of incarceration on health. Journal of
Health and Social Behavior, 48, 115-130.

                                                        41
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 42 of 43 PageID #: 152




and shame once the parent is re-integrated into their home and community. 52                             Parental

incarceration is associated with harmful effects on childhood cognitive, mental, and behavioral

health, including learning disabilities, attention problems, behavioral or conduct problems,
                                                                           53
developmental delays, and speech or language problems.                           Adult family members of

incarcerated people are also affected. Detrimental health effects may result from disruptions in

household functioning. The family may experience other costs associated with the incarceration

and related shame and stigma. Parents of adult children who are imprisoned may also become

the primary of secondary caregivers for their grandchildren.54



Reentry recommendation and conclusion

        A specific and direct way to ensure minimal risk for recidivism and produce a productive

member of society, it is imperative to limit the negative impacts of incarceration on Mr. Codd. It

is recommended that Mr. Codd be placed in a RDAP BOP facility, so he can continue on the

psychotropic medication he is presently on and gain further knowledge on how her can recover

from his severe substance abuse. It is essential for him to have access to mental health and

substance use treatment, so he can focus on unresolved emotional challenges, building a solid

foundation of healthy coping, problem solving and decision-making skills, learn critical life

skills, and gain a deeper understanding into the current stressors impacting his optimal well-

being. After serving a period of incarceration, he will need access to these supportive services,

that include a dual diagnose substance abuse treatment program, which will continue his


52
   Gifford, E. (2019). How incarceration affects the health of communities and families. North Carolina Medical
Journal, 80(6), 372-375.
53
   Gifford, E. (2019). How incarceration affects the health of communities and families. North Carolina Medical
Journal, 80(6), 372-375.
54
   Gifford, E. (2019). How incarceration affects the health of communities and families. North Carolina Medical
Journal, 80(6), 372-375.

                                                       42
Case 1:20-cr-00534-BMC Document 15 Filed 09/01/21 Page 43 of 43 PageID #: 153




treatment and also provide mental health treatment, to successfully achieve his short- and long-

term goals, things he continues to possess and strive towards, including regaining custody of his

daughter and resuming employment.

       We do not intend on negating the alleged behavior that led to his arrest, but respectfully

request that the Court and United States Attorney’s Office consider the existing mitigating

factors in the report and acknowledge that an extended period of incarceration is not intended for

an individual like Mr. Codd, given his lengthy and complex developmental, substance use and

mental health history. Sentencing Mr. Codd to a period of incarceration that is no greater than

necessary will provide him access to mental health counseling and substance use treatment

sooner, which will, with confidence, afford him the most successful prognosis to lead a

productive, responsible, and law-abiding life. Should he be sentenced to an extended period of

incarceration, he and his family will be at an alarming risk of psychological deterioration and

will experience a steady decline in social, psychological, and emotional advancement.

       The Consulting Project would like to thank the Court and the United States Attorney’s

Office for its review and consideration of the contents of this memorandum and is hopeful it will

concur with our recommendation.



                                                            Respectfully submitted,

                                                            /s/ Mandi Budah, LCSW

                                                            Mandi Budah, MA, LCSW
                                                            Forensic Social Worker

                                                            /s/ Reynaldo Cusicanqui

                                                            Reynaldo Cusicanqui, BA
                                                            Forensic Mitigation Specialist
                                                            CONSULTING PROJECT
                                               43
